J-A13010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    LAURA HORTMAN                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CAMERON HORTMAN                            :   No. 2352 EDA 2021

                Appeal from the Order Entered October 18, 2021
                In the Court of Common Pleas of Chester County
                 Domestic Relations at No(s): 00831N2019-FC,
                               PACSES 951117164


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY OLSON, J.:                           FILED SEPTEMBER 08, 2022

       Appellant, Laura Hortman (“Mother”), appeals from the October 18,

2021 order entered in the Court of Common Pleas of Chester County that

granted the petition for special relief filed by Appellee, Cameron Hortman, her

ex-husband, in the underlying child support action.           Appellee’s petition

challenged the presumption of paternity of a five-year-old male child, F.H.,

and requested paternity testing.1 After careful review, we affirm.

       The following facts and procedural history are not in dispute.         On

November 7, 2015, the parties eloped in the State of Oklahoma, where

Appellee was stationed temporarily in the Air Force Reserve for pilot training,


____________________________________________


1 An order requiring blood tests to determine paternity is interlocutory but
immediately appealable. Jones v. Trojak, 634 A.2d 201, 204 (Pa. 1993).
J-A13010-22


while Mother was visiting him. N.T., 6/11/20, at 11. Approximately one week

later, Mother returned to Pennsylvania. Appellee visited Pennsylvania for the

Thanksgiving and Christmas holidays in 2015, and he returned permanently

to Pennsylvania on January 22, 2016, after graduating from pilot training. Id.

at 16.

         F.H. was born in September 2016.     At the time, Appellee was solely

employed by the Air Force Reserve. Id. at 37. In January or February of

2017, Appellee also became employed as a private pilot. Id. at 38.

         Mother and Appellee separated on July 11, 2018, and Mother

commenced child support and child custody actions. On September 21, 2018,

the court issued a final child and spousal support order against Appellee, which

was modified in February 2019, to include only child support, but with an

increased monthly amount.        By order dated January 14, 2019, the court

awarded Mother primary physical custody and Appellee partial physical

custody two weekends per month, in addition to four evenings per month, for

four hours. Id. at 67.

         The parties reconciled in March of 2019. However, they separated again

on June 27, 2019, and child support and custody litigation resumed.          On

August 2, 2019, the trial court issued an interim child support order against

Appellee. On that same date, Appellee filed the subject petition for special

relief, approximately one month before F.H.’s third birthday. In his petition,




                                      -2-
J-A13010-22


Appellee sought to dispute paternity.      Appellee and Mother divorced the

following month.

      The parties’ divorce was precipitated by Mother’s extramarital sexual

encounter on December 12, 2015, with Patrick Murphy (“Murphy”), with whom

Mother entered a romantic relationship in the summer of 2015, prior to her

elopement. N.T., 3/10/21, at 181, 223. Mother testified that the relationship

ended on October 11, 2015, when Murphy physically assaulted her. Id. at

226. As a result of the alleged incident, Murphy was charged with disorderly

conduct, to which he pleaded guilty. Id. at 225-227; Plaintiff’s Exhibit 7.

      The romantic relationship between Appellee and Mother began in 2012.

Their relationship was off and on until the date of their elopement.      N.T.,

6/11/20, at 10-11; N.T., 3/10/21, at 223, 227.      According to Appellee, in

August or September 2015, while dating Mother, he first learned of Murphy

when Murphy contacted him and told him of his relationship with Mother. Id.

at 16-17. Mother told Appellee that Murphy was “a crazy ex-boyfriend, don’t

listen to anything he has to say.” Id. at 16.

      In his August 2, 2019 petition for special relief, Appellee alleged that,

since F.H.’s birth, Murphy had been in periodic contact with him and his family

to tell them that he had an affair with Mother “and that the child was believed

to be his.” Petition for Special Relief, 8/2/19, at ¶ 6. Appellee alleged that

“one of the sexual encounters” between Mother and Murphy was on December

10, 2015. Id. at ¶ 7. In addition, Appellee alleged that he conducted a private


                                     -3-
J-A13010-22


paternity test on July 19, 2019, which revealed a 0.0000% probability that he

is F.H.’s father. Moreover, Appellee alleged that Mother “lied to him in an

attempt to trick him into thinking he was the child’s father[.]” Id. at ¶ 15.2

Appellee alleged that he “does have a relationship with the child already, but

it is important that he find out if he really is his father.” Id. at ¶ 15. Appellee

asked the trial court to set aside the presumption of paternity and order

paternity testing.

       Mother filed a response and new matter on September 17, 2019, in

which she denied ongoing sexual relations with Murphy. Rather, she alleged

that, on one occasion, Murphy raped her, and that, prior to F.H.’s birth,

Appellee was aware of the alleged rape. Nevertheless, Mother alleged that

Appellee is F.H.’s father and she denied that she lied to Appellee or tricked

him in matters concerning F.H.’s paternity.        Further, Mother alleged that

Appellee held F.H. out to be his son; therefore, he is estopped from denying

paternity.

       An evidentiary hearing on Appellee’s petition commenced on June 11,

2020, when F.H. was four years old. By then, Murphy had obtained a private



____________________________________________


2Appellee’s petition for special relief has a total of 17 paragraphs, rather than
15 as indicated on the last page of the document. Paragraphs 1 through 14
are set forth in chronological fashion. The next paragraph is numbered “13,”
which is a typographical error. We identify the last three paragraphs of the
petition as if they were properly numbered. Likewise, we identify the last
paragraphs of Mother’s response to the petition as if they were properly
numbered.

                                           -4-
J-A13010-22


paternity test, which revealed his paternity of F.H. Appellee, however, was

paying child support pursuant to a final child support order issued on February

13, 2020.   Defendant’s Exhibit 11.    In addition, Appellee introduced into

evidence, and the court admitted, a child custody order which the parties

consented to on June 10, 2020.      The consent order awarded Mother sole

physical and legal custody of F.H.; however, Mother was required to inform

Appellee of any medical treatment of F.H. Defendant’s Exhibit 23.

      The hearing resumed on March 10, 2021, June 24, 2021, and August

12, 2021. During the four days of hearings, Appellee testified on his own

behalf, and he presented the testimony of his mother, Sharon Cowen

(“Cowen”), with whom the parties lived after their elopement in November

2015 until October of 2016. Appellee also presented the testimony of Murphy.

Mother testified on her own behalf, and she presented the testimony of her

father, Stephen Burns (“Burns”).

      In its opinion accompanying the subject order, the trial court set forth

the relevant testimonial evidence, which our review of the record confirms.

For purposes of this disposition, we adopt the court’s recitation of the

testimony. Trial Court Opinion, 10/8/21, at 2-15.

      On October 18, 2021, after the parties filed closing argument briefs, the

trial court issued the subject order and accompanying opinion. Because there

was no intact marriage between Mother and Appellee, the court found the

presumption of paternity inapplicable. Trial Court Opinion, 10/18/21, at 2.


                                     -5-
J-A13010-22


The court then analyzed the doctrine of paternity by estoppel and found that

Appellee proved that Mother fraudulently induced him into believing that he

was F.H.’s biological father. In addition, the trial court found:

      F.H. has had no contact with [Appellee] for years. [F.H.] has had
      no physical contact since September 2019, and no Facetime video
      contact since April of 2020. At his young age, his memories of
      [Appellee] may not be strong. I find that it is in F.H.’s best interest
      to vacate the presumption of paternity, as this would have no
      adverse effect on the child.

Id. at 24.     The court concluded that Appellee was not estopped from

challenging paternity and ordered DNA testing to determine whether he is

excluded as F.H.’s biological father. The court further ordered that, if the test

results show Appellee is excluded as the biological father, then (1) paternity

shall be vacated and (2) upon further proceedings, the court will consider

whether to return “child support paid” to Appellee.         Order, 10/18/21, at

¶ 2(b).

      On November 15, 2021, Mother timely filed a notice of appeal and a

concise statement of errors complained of on appeal.          On the same date,

Mother filed a motion to stay the subject order, which the trial court granted.

In lieu of a Pa.R.A.P. 1925(a) opinion, the trial court referred this Court to its

opinion accompanying the subject order.

      On appeal, Mother presents the following issues for review, which we

have re-ordered for ease of disposition:

      1.     Did the trial court err as a matter of law by holding that
             Appellee properly raised, and that Mother engaged in fraud
             relating to, the paternity of the child?

                                       -6-
J-A13010-22



      2.    Did the trial court err as a matter of law in its application of
            the doctrine of paternity by estoppel?

      3.    Did the trial court err as a matter of law and abuse its
            discretion by finding that it was in the child’s best interest
            to vacate the presumption of paternity and allow DNA
            testing without a fully developed record that explored the
            best interests of the child, including a determination and
            consideration of the bond between [Appellee] and child?

      4.    Did the trial court have the authority to order DNA testing
            to determine the paternity of the child?

Mother’s Brief at 5.

      We review the trial court’s order for an abuse of discretion. Vargo v.

Schwartz, 940 A.2d 459, 462 (Pa. Super. 2007).

      An abuse of discretion exists if the trial court has overridden or
      misapplied the law, or if there is insufficient evidence to sustain
      the order. Moreover, resolution of factual issues is for the trial
      court, and a reviewing court will not disturb the trial court's
      findings if they are supported by competent evidence. It is not
      enough [for reversal] that we, if sitting as a trial court, may have
      made a different finding.

Id. citing Doran v. Doran, 820 A.2d 1279, 1282 (Pa. Super. 2003) (internal

citations omitted).    “The finder of fact is entitled to weigh the evidence

presented and assess its credibility.” Vargo, 940 A.2d at 462 quoting Smith

v. Smith, 904 A.2d 15, 20 (Pa. Super. 2006). In so doing, the finder of fact

“is free to believe all, part, or none of the evidence and [we, as an appellate

court,] will not disturb the credibility determinations of the [trial] court.”

Vargo, 940 A.2d at 462 (citation omitted).




                                      -7-
J-A13010-22


     The legal determination of the paternity of a child conceived or born

during a marriage derives from the common law.

     [F]irst, one considers whether the presumption of paternity
     applies to [the] particular case. If it does, one then considers
     whether the presumption has been rebutted. Second, if the
     presumption has been rebutted or is inapplicable, one then
     questions whether estoppel applies. Estoppel may bar either a
     plaintiff from making the claim or a defendant from denying
     paternity.

N.C. v. M.H., 923 A.2d 499, 502–503 (Pa. Super. 2007) quoting Brinkley v.

King, 701 A.2d 176, 180 (Pa. 1997) (plurality opinion). Our Supreme Court

has held, “before an order for a blood test is appropriate to determine

paternity the actual relationship of the presumptive father and natural

mother must be determined.” Jones, 634 A.2d at 206 (citation omitted).

     It is well-settled that the presumption of paternity is inapplicable when

there is no longer an intact marriage to preserve. Fish v. Behers, 741 A.2d

721, 723 (Pa. 1999) (presumption of paternity only applies if its application

would preserve an intact marriage or family; if no intact marriage or family

exists, the presumption of paternity is inapplicable).   In this case, Mother

urges this Court to apply the presumption but does not claim error or abuse

of discretion with the court’s determination that the presumption does not

apply. Indeed, Appellee and Mother were separated when Appellee filed the

subject petition, and they were divorced by the time of the hearing. Given

these circumstances, we agree that the presumption does not apply. Hence,




                                    -8-
J-A13010-22


we concentrate our analysis on the trial court’s conclusion that Appellee was

not estopped from denying paternity of F.H.

      In Fish, the Court explained:

      Estoppel in paternity actions is merely the legal determination that
      because of a person’s conduct (e.g., holding out the child as his
      own, or supporting the child) that person, regardless of his true
      biological status, will not be permitted to deny parentage, nor will
      the child’s mother who has participated in this conduct be
      permitted to sue a third party for support, claiming that the third
      party is the true father. As the Superior Court has observed, the
      doctrine of estoppel in paternity actions is aimed at “achieving
      fairness as between the parents by holding them, both mother
      and father, to their prior conduct regarding the paternity of the
      child.”

Fish, 741 A.2d at 723 citing Freedman v. McCandless, 654 A.2d 529, 532–

533 (Pa. 1995). The Court stated, “where the principle is operative, blood

tests may be irrelevant, for the law will not permit a person in these situations

to challenge the status which he or she has previously accepted.” Fish, supra

(citation omitted).

      The doctrine of paternity by estoppel rests on the following public policy

considerations:

      Estoppel is based on the public policy that children should be
      secure in knowing who their parents are. If a certain person has
      acted as the parent and bonded with the child, the child should
      not be required to suffer the potentially damaging trauma that
      may come from being told that the father he has known all his life
      is not in fact his father.

Fish, 741 A.2d at 724 citing Brinkley, 701 A.2d at 180.

      This Court has stated, however, that, “when allegations of fraud arise in

a paternity action, an estoppel analysis must proceed in a different manner

                                      -9-
J-A13010-22


than it would without such averments.” Doran, 820 A.2d at 1283 (citation

omitted). We explained:

      The presumption that a child born during a marriage is a child of
      the marriage and the doctrine of paternity by estoppel grew out
      of a concern for the protection of the family unit; where that unit
      no longer exists, it defies both logic and fairness to apply
      equitable principles to perpetuate a pretense. In this case,
      application of estoppel would punish the party that sought to do
      what was righteous and reward the party that has perpetrated a
      fraud.

Id. at 1283-1284 (emphasis added). This Court has reiterated, “[e]ven where

the father-child relationship has been established, . . . evidence of fraud may

preclude application of the doctrine of paternity by estoppel.”              Ellison v.

Lopez, 959 A.2d 395, 398 (Pa. Super. 2008). We have also stated, “where

fraud or misrepresentation is involved, courts applying the doctrine of

paternity by estoppel have taken care to consider evidence of the [putative

father’s] conduct toward the child not only before the husband learned that

he was not the child’s biological father, but also after becoming aware of his

non-parentage.”       Vargo, 940 A.2d at 464 (emphasis in original) (internal

citations omitted).

      To prove fraud in this case, Appellee was required to demonstrate by

clear and convincing evidence “(1) a misrepresentation, (2) a fraudulent

utterance, (3) an intention by the maker that the recipient will thereby be

induced   to   act,    (4)   justifiable   reliance   by   the   recipient   upon   the

misrepresentation, and (5) damage to the recipient as a proximate

result.” Ellison, 959 A.2d at 398 (citation omitted).

                                           - 10 -
J-A13010-22


         In her first and second issues, Mother argues that the trial court erred

as a matter of law by finding fraud and not applying paternity by estoppel.

Mother baldly asserts that Appellee failed to specifically allege fraud in his

petition; therefore, she asserts that Appellee waived his fraud claim. Mother’s

Brief at 32. In the alternative, Mother asserts that her conduct “does not meet

the legal standard for fraud because she did not misrepresent the child’s

paternity to” Appellee. Id. at 33. Specifically, Mother argues that Appellee

did not prove fraud or deception on her part because (1) Appellee was aware

of the possibility that he was not F.H.’s biological father, and (2) Mother did

not believe she was pregnant from her sexual encounter with Murphy on

December 12, 2015.       We disagree.

         With respect to Mother’s argument that Appellee failed to specifically

allege fraud, we conclude that Mother waived this contention in failing to

provide meaningful discussion with citation to relevant case authority in her

brief.    See In re M.Z.T.M.W., 163 A.3d 462, 465-466 (Pa. Super. 2017)

(citation omitted) (reiterating that a claim is waived where an appellate brief

fails to provide any discussion of the claim with citation to relevant authority

or fails to develop the issue in any other meaningful fashion capable of

review); Pa.R.A.P. 2119(a)–(b).

         In addition, Mother did not file preliminary objections to Appellee’s

petition for special relief alleging insufficient specificity as to his allegations of

fraud. See Pa.R.C.P. No. 1028(a)(3) (providing preliminary objections “may


                                        - 11 -
J-A13010-22


be filed by any party to any pleading and are limited,” in part, to “insufficient

specificity in the pleading”). This Court has explained:

      [B]oilerplate allegations—without sufficient facts—constitute
      defective pleading. Pa.R.C.P. 1019(a). However, a party must
      file preliminary objections to preserve a claim that a pleading is
      insufficiently specific. Pa.R.C.P. 1028(a)(3). A party who fails to
      file preliminary objections waives any challenge to the specificity
      of that pleading. Pa.R.C.P. 1032(a).

Vill. of Four Seasons Ass'n, Inc. v. Elk Mountain Ski Resort, Inc., 103

A.3d 814, 821 (Pa. Super. 2014) (some citations omitted). Thus, because

Mother did not file preliminary objections to Appellee’s petition, she has

waived her challenge to any alleged lack of factual specificity.

      Even if not waived, we would conclude that Mother is not entitled to

relief on this basis. This Court has reiterated:

      Averments of fraud are meaningless epithets unless sufficient
      facts are set forth which will permit an inference that the claim is
      not without foundation or offered simply to harass the opposing
      party and to delay the pleader’s own obligations. . . . The
      pleadings must adequately explain the nature of the claim to the
      opposing party so as to permit him to prepare a defense and they
      must be sufficient to convince the court that the averments are
      not merely subterfuge.

Presbyterian Med. Ctr. v. Budd, 832 A.2d 1066, 1072–1073 (Pa. Super.

2003) citing Bata v. Central–Penn National Bank of Philadelphia, 224

A.2d 174, 179 (Pa. 1966); Pa.R.C.P. 1019(b).

      Our review confirms that Appellee’s averments are not merely

subterfuge. Appellee sets forth facts sufficient to support a fraud claim and

which afford Mother ample grounds upon which to prepare a defense. Indeed,


                                     - 12 -
J-A13010-22


Appellee averred that he questioned Mother on a number of occasions

throughout their marriage about F.H.’s paternity, but Mother “has always

insisted that the child was” his. Petition for Special Relief, 8/2/19, at ¶¶ 5-6.

Further, Appellee averred that, at the first child-support conference in

September 2018, “he was still thinking, mostly due to [Mother’s] insistence,

that he was the father of the child.” Id. at ¶ 13. Lastly, Appellee averred

that Mother “lied to him in an attempt to trick him into thinking he was the

child’s father[.]” Id. at 15. In her response and new matter, Mother denied

that she lied to Appellee or tricked him about paternity. Response, 9/17/19,

at ¶¶ 15-16. Thus, even if not waived, we would conclude that Mother has

not demonstrated that Appellee’s claims of fraud constituted mere subterfuge.

      We now turn to Mother’s argument, in the alternative, that the court

erred in finding fraud. The trial court found that Appellee became aware on

January 27, 2016, of the possibility “that he was not the biological father” of

F.H. Trial Court Opinion 10/18/21, at 17. Appellee testified that, on January

27, 2016, his mother, Cowen, provided him and Mother with an audio

recording of a telephone conversation between Mother and Murphy following

a sexual encounter that occurred between them on December 12, 2015. N.T.,

6/11/20, at 18-21; N.T., 3/10/21, at 13 (Cowen testified that the audio

recording she received from Murphy included a discussion between Murphy

and Mother in which they referred to the night they had intercourse and




                                     - 13 -
J-A13010-22


Murphy told Mother she should leave Appellee and be with him). In addition,

the trial court aptly found:

       [Appellee] may not have wanted to believe it, but he was aware
       of the possibility [that he was not F.H.’s father]. At the January
       30, 2016 family meeting, Stephen Burns[, Mother’s father,]
       suggested a paternity test could settle the issue. [Mother] did not
       want to undergo an in vitro test. After F.H. was born, [Appellee]
       chose not to have the child tested, regardless of whether the
       hospital offered a paternity test. [Appellee] could have taken F.H.
       (and himself) to be tested, or he could have ordered an at-home
       test as he did in 2019, to determine if he was the father. Instead,
       [Appellee] held himself out as F.H.’s father. He periodically
       questioned [Mother] about F.H.’s paternity, yet he continued to
       act as F.H.’s father.

Trial Court Opinion 10/18/21, at 17.

       By way of background, there is no dispute that a family meeting

occurred on January 30, 2016, between Appellee, Mother, Burns, Cowen, and

Cowen’s husband, for the purpose of discussing the extramarital sexual

encounter that Appellee learned about on January 27, 2016. It was during

this meeting that Mother informed Appellee and his family that her sexual

encounter with Murphy on December 12, 2015, was due to rape.3 Mother also

____________________________________________


3 Mother testified on direct examination that she reported the alleged rape to
the East Pikeland Police Department on February 1, 2016. N.T., 6/24/21, at
62. Mother acknowledged that she hesitated to report it, in part, “[b]ecause
I had worked with the police officers of . . . East Pikeland Police Department
to stop [Murphy] from harassing me and seriously stalking me and they
weren’t doing an effective job, so I felt like part of it was they weren’t going
to assist me like they should. . . .” Id. at 62-63. Mother testified that she
did not move forward with the rape allegation after reporting it in February
2016, “Because I was pregnant and I didn’t want . . . Murphy knowing that I
was pregnant. I just wanted him to leave me alone and just live my life with
(Footnote Continued Next Page)


                                          - 14 -
J-A13010-22


informed Appellee and his family during the meeting that she purchased and

ingested the Plan B oral contraceptive the morning after the alleged rape.

N.T., 6/11/20, at 28.        Appellee testified that Mother was “very adamant”

during the family meeting “that the child was mine.” Id. at 27. Appellee

testified that he believed Mother’s statements during the family meeting, and

he did not demand that a paternity test be performed at that time because

Mother stated she was opposed to “a needle [being stuck] in my stomach.”

Id. at 23. Further, Appellee testified that he signed the birth certificate when

F.H. was born less than eight months later because “I still believed that [F.H.],

at that point, was my son, and . . . I believed [Mother].” Id. at 36.

       Likewise, there is no dispute that Appellee acted as F.H.’s father during

the marriage and throughout the marital separations, which occurred from

July 11, 2018, until March of 2019, and again from June 27, 2019, until their

divorce in September 2019.              Nevertheless, Appellee testified that he

occasionally questioned Mother about his paternity.          Id.   He described

Mother’s response as “ruling with an iron fist. Our son is upstairs sleeping,

how can you say something like that[?] He’s your son. He’s [sic] always been



____________________________________________


my husband and honestly, I thought if I just let it go, . . . [Murphy] would go
away[,] and that never happened.” Id. at 63. Mother testified that the rape
allegation “[is] currently being investigated” by the district attorney. Id.
However, the record reveals that the East Pikeland Police Department closed
its investigation of Mother’s rape allegation on February 17, 2016. Exhibit P-9
at 28. Mother did not testify that the same police department re-opened its
investigation or transferred the allegations to the district attorney’s office.

                                          - 15 -
J-A13010-22


your son. [Murphy] is not his father. He raped me. I got a Plan B. How

could you even question something like that?”            Id. at 36-37.      On

cross-examination, Appellee testified:

      Q. Well, maybe you can explain what you mean by iron fist.

      A. Basically, she was incredibly adamant. She was insistent and
      . . . persistent that I’ve been the father, I’ve always been the
      father, [Murphy] is not the father. How could you question that?

      Q. Well, perhaps she believed that you were the father, correct?

      A. She could think that, yes.

      Q. And you had your doubts about that?

      A. That’s correct. But then [Mother] would go on one of those
      rants to, basically, shame me into even questioning something
      like that.

Id. at 143. Appellee reiterated on the last day of the subject proceeding that

when he asked Mother if F.H. is “even mine[,] . . . she would . . . ridicule me

into basically [implying] I was [a] bad person for considering that the baby

upstairs may not be mine.” N.T., 8/12/21, at 143.

      Appellee testified that he seriously questioned his paternity because of

Mother’s conduct after their second separation, on June 27, 2019, due to

Appellee’s perception that Mother was trying to “ruin my life and take

everything that she could.” N.T., 6/11/20, at 52-53. Specifically, Mother filed




                                      - 16 -
J-A13010-22


a Protection from Abuse (“PFA”) petition against him,4 and she filed a criminal

complaint against him involving harassment.           The allegations in both

pleadings arose from the same set of facts that occurred on the date of their

separation, the specifics of which are not in the certified record. Id. at 50.

Appellee testified that he was “very concerned” about the criminal charge for

the following reason:

       Because with the Air Force, I have a top[-]secret security
       clearance and to have something criminal on my record would not
       only potentially preclude me from getting a top security clearance
       — which just flying in my jet alone, you have to have a secret
       security clearance.

       We also carry guns in combat zones, and it’s my understanding
       that something called the . . . Act precludes me from being able
       to carry a weapon in the military because of this [charge], which
       almost would certainly have gotten me kicked out of the Air Force
       because I wouldn’t be able to do the job I was hired to do.

Id. at 51. Appellee testified that, following the PFA hearing, the court denied

Mother’s petition. Id. However, in a separate proceeding, Appellee was found

guilty of the harassment charge, which he testified was a “summary offense.”5

Id.




____________________________________________


4The record does not indicate whether Mother’s PFA petition against Appellee
was civil or criminal in nature. As best we can discern, neither the PFA petition
nor the order denying it were introduced and admitted as exhibits during the
hearing.

5 There is no evidence in the record with respect to whether the conviction
affected Appellee’s Air Force career.


                                          - 17 -
J-A13010-22


      With this background in mind, Appellee explained his decision to perform

a private paternity test “in the middle of” July 2019, as follows.

      [E]verything was getting so hectic [between Appellee and
      Mother,] and I wanted to believe [Mother], but with everything
      that was going on[,] in the back of my mind, I was kind of saying
      to myself, like, I’ve questioned [Mother] all along these past
      couple of years, and I’ve always been shut down, basically, with
      an iron fist that I am his father.

      And with everything that was going on, I just had to know whether
      or not [F.H.] was mine. And if he was, I was willing to fight for
      him. But if he wasn’t then, you know, I didn’t want to keep
      [Mother] in my life for the next 15 years to use [F.H.] against me
      . . . and potentially destroy everything.

Id. at 53-54.

      In addition, Appellee decided to perform the private paternity test

because Murphy once again contacted him around this same time. Id. at 53.

The trial court found, and the record confirms, that Mother resumed contact

with Murphy after the first and second marital separations.          Trial Court

Opinion, 10/18/21, at 19. Appellee introduced into evidence and the court

admitted communications via Facebook messenger between Mother and

Murphy in July 2018, at the time of the first separation. N.T., 6/11/20, at

193-199; Exhibit D-26.     The trial court described one communication and

weighed it as follows.

      If [Mother] was raped by [Murphy], why did she resume contact
      with him through messages after she broke up with [Appellee]?
      In one of their first messages, [Murphy] states[,] “I just want to
      know my son.” [Mother] replies: “I owe you a major apology
      for what had happened in the past which I regret and
      wanted to clear things up.” (D-26). Why would [Mother] owe
      [Murphy] an apology if he had raped her?

                                     - 18 -
J-A13010-22



Trial Court Opinion, 10/18/21, at 19 (emphasis added). The court found that

Mother met Murphy at Wegmans grocery store “after the first break up and at

a movie theater after the second breakup. Why would she go to Wegmans

and to the movies with someone who raped her?”             Id.; see also N.T.,

6/11/20, at 193 and 206.

      Murphy testified that he communicated with Mother for the purpose of

obtaining a private paternity test.     N.T., 6/11/20, at 205, 208.      Murphy

testified that Appellee ultimately made it possible for him to obtain a paternity

test. Id. at 209. Indeed, Appellee testified that he paid for Murphy’s paternity

test, and, on September 2, 2019, he met Murphy with F.H. to obtain DNA

samples. Id. at 58, 60-61. Appellee testified that Murphy’s paternity test

results were received approximately nine days later and revealed that Murphy

“was without a doubt [F.H.]’s . . . biological father.” Id. at 62.

      The trial court determined that Appellee proved fraud by Mother. First,

the court found incredible Mother’s allegation that Murphy raped her. Trial

Court Opinion, 10/18/21, at 18-20. The evidence supports the trial court’s

finding that the December 2015 sexual encounter between Mother and Murphy

did not involve rape.   The court based its finding on the audiotape of the

telephone conversation between Mother and Murphy, which Appellee listened

to on January 27, 2016.     N.T., 8/12/21, at 138.     In addition, Mother had

multiple Facebook messenger communications with Murphy during her marital

separations, and our review shows that she never accused him of rape in any

                                      - 19 -
J-A13010-22


of them.   Mother also physically met with Murphy while separated from

Appellee. Finally, Murphy had not been charged with the crime of rape in the

five and one-half years since Mother reported it to the police. See n. 3, supra.

      Second, the trial court found that Mother made Appellee “feel ashamed

for suggesting that F.H. could have been fathered by someone who had ‘raped’

her.” Trial Court Opinion, 10/18/21, at 20. The court found that Appellee

“continued to conduct himself as F.H.’s father because he believed [Mother]’s

statements that he was the father[,] and that there was no possibility that the

encounter with [Murphy] resulted in her pregnancy.” Id. at 22. We discern

no abuse of discretion.

      Mother disputes the trial court’s finding of fraud by alleging that she

believed her sexual encounter with Murphy on December 12, 2015, did not

result in her pregnancy with F.H. Therefore, Mother argues that Appellee did

not prove the requisite intent of the fraud claim. Mother testified on direct

examination:

      Q. Did you ever consider or entertain the thought that [Appellee]
      was not [F.H.]’s father?

      A. No, I never thought that.

      Q. How did you feel after you went to the OB/GYN on . . . January
      4th of 2016, and you were told you were not pregnant?

      A. I was relieved.

           [Appellee’s Counsel]: Objection as to characterization,
      because you’ve always said that she understood she was
      not pregnant.


                                     - 20 -
J-A13010-22


      Q. Were you told?

      A. I was not specifically told. I was prescribed birth-control
      pills.

      Q. Do you know why you were prescribed birth-control pills?

      A. It was my understanding that I wasn’t pregnant and that’s why
      I was given them, to prevent pregnancy moving forward.

      Q. And then on [January] 6th, you had the home [pregnancy] test
      with [Appellee] and found out you were, in fact, pregnant?

      A. Yes.

N.T., 6/24/21, at 49-50 (emphasis added).           Earlier that day on direct

examination, Mother testified that she attended an OB/GYN appointment on

January 4, 2016, “to get checked after I had been raped by Patrick Murphy.”

Id. at 5. Mother testified that, as a result of the appointment, she understood

that she was not pregnant. Id. at 7.

      The trial court did not believe that Mother attended an OB/GYN

appointment on January 4, 2016. The court reasoned:

      [Mother] stated that she was asked if she was pregnant and she
      said she was unsure. N.T., 6/24/21, at 98. She stated[,] “they
      just handed me birth control pills so I assumed I wasn’t pregnant.
      The doctors’ office likes to give samples out of birth control pills.”
      [Id.] at 98-99. She failed to provide any documentation of an
      appointment with any doctor on January 4, 2016. She testified
      that two days later, January 6, 2016, she told [Appellee] that she
      had not had her period and together they purchased two
      over-the-counter pregnancy tests.         Why does she need to
      purchase tests from a drugstore if she was just examined by an
      OB/GYN two days earlier? The likely answer is that she never
      went to a doctor on January 4[.]




                                     - 21 -
J-A13010-22


Trial Court Opinion, 10/18/21, at 19; see also N.T., 6/24/21, at 94 (Mother

testified on cross-examination that she never told the physician she was raped

during the January 4, 2016 appointment.). Mother’s testimony supports the

court’s finding that she likely never went to the OB/GYN on January 4, 2016.

It follows that Mother’s testimony that she sincerely believed she was not

pregnant on January 4, 2016, thereby eliminating the possibility in her mind

that Murphy is F.H.’s biological father, is not credible. 6           See Glover v.

Severino, 946 A.2d 710, 713 (Pa. Super. 2008) (reversing order denying

appellant’s request to challenge paternity due, in part, to conclusion that the

trial court abused its discretion in finding that the mother’s “persistent denials

of any other possible father are made in ‘good faith’ is in conflict with our law

of fraud in paternity actions, and contravenes common sense.”).

       Accordingly, we discern no abuse of discretion by the trial court in

concluding     that    Mother      perpetrated     a   fraud   upon    Appellee   by

(1) misrepresenting the nature of her December 12, 2015 extramarital sexual

encounter with Murphy; (2) her adamant and persistent denial of the

possibility that Murphy could be F.H.’s biological father and her simultaneous



____________________________________________


6 The trial court found that Mother’s alleged January 4, 2016 appointment “is
a falsehood that she told [Appellee] so that he would think she was not
pregnant as of January 4, 2016.” Trial Court Opinion, 10/18/21, at 19. This
finding is not supported by the testimonial evidence. Indeed, Appellee
testified that Mother neither told him that she went to the OB/GYN on January
4, 2016, nor that she understood from that appointment that she was not
pregnant. N.T., 6/11/20, at 28-31, 165; N.T., 8/12/21, at 132, 134-135.

                                          - 22 -
J-A13010-22


ridicule of Appellee when he questioned her about his paternity; (3) her

intention to induce Appellee to assume parental responsibility for F.H.;

(4) Appellee’s justifiable reliance upon Mother’s misrepresentation; and

(5) Appellee’s financial and emotional damage as a proximate result.

      We reject Mother’s reliance upon Ellison v. Lopez, supra, wherein this

Court affirmed the trial court’s order applying the doctrine of paternity by

estoppel to the putative father. In that case, the trial court concluded that

the putative father did not prove fraud.

      In Ellison, the putative father was suspicious about his paternity from

the time of the child’s conception because he knew that the mother had sexual

relations with another man during the relevant time. By the time the child

was two years old, she did not physically resemble the putative father.

However, the putative father waited an additional two years to obtain a

paternity test and challenge his paternity. The putative father testified that

he waited the additional two years because “I was kind of fearful of the results

and possibly having [the child] taken away from me, not being able to be

involved with her. That’s kind of what kept me prolonging to do the test, was

the fear of actually finding out that she wasn’t mine.” Ellison, 959 A.2d at

397 (citation to record omitted).    As such, this Court concluded that the

evidence confirmed that the putative father did not prove fraud insomuch as

he was not misled by the mother; rather, “he made a decision to be in the

child’s life even though he questioned his paternity[.]” Id. at 398.


                                     - 23 -
J-A13010-22


      Ellison is distinguishable from the instant matter. As discussed above,

Appellee’s acceptance of F.H. as his son was based on Mother’s adamant and

persistent refusal to acknowledge that Murphy could be the child’s biological

father and her ridicule of Appellee in questioning whether F.H. was conceived

by rape.       Therefore, Appellee was misled by Mother, and Ellison is not

controlling.

      We next consider Appellee’s conduct toward F.H. after becoming aware

that F.H. is not his son. As discussed above, Appellee performed a private

paternity test in the middle of July 2019, which revealed that he is not F.H.’s

biological father. N.T., 6/11/20, at 54. On August 2, 2019, Appellee filed the

subject petition for special relief. In addition, on August 2, 2019, Appellee

attended a child support conference, which resulted in an interim order, and

the parties agreed to a child support order in February 2020. Id. at 126-127.

Appellee testified that he agreed to the child support obligation rendered

against him and did not challenge paternity during the support conference

“[b]ecause it . . . wouldn’t have made a difference at that point.”    Id. at 56.

On direct examination, he explained:

      Q. Why do you say that?

      A. Because that is not the proper route to go to challenge paternity
      in court.

Id. Rather, Appellee testified that his petition for special relief was the proper

way to challenge paternity, which he filed the same day. Id.




                                     - 24 -
J-A13010-22


      Appellee’s last custodial visit with F.H. occurred on September 2, 2019,

the day he met Murphy to collect the DNA samples for Murphy’s private

paternity test. N.T., 6/11/20, at 66. There is no dispute that Appellee has

not physically seen F.H. since that date, which was nearly two years by the

conclusion of the subject proceeding. Appellee testified that he videotaped

the collection of the DNA samples on September 2, 2019, and his counsel

provided the videotape to Mother’s counsel on September 10, 2019. Id. On

September 17, 2019, Mother filed an emergency petition for special relief on

the custody docket in which she alleged that Appellee placed F.H. in danger

by exposing him to Murphy at the time the DNA samples were collected.

Mother requested that Appellee’s custodial time “be suspended” or, in the

alternative, “limited to supervised visitation.” Emergency Petition, 9/17/19,

at ¶ 25. In addition, Mother requested sole legal custody. Appellee testified

that the court denied Mother’s emergency petition, but she did not abide by

the existing custody order.   Id. at 75.     Appellee did not file a petition for

contempt of the existing custody order against Mother.          Id.   Finally, by

agreed-upon order dated June 10, 2020, Mother was awarded sole legal and

physical custody of F.H.

      It is undisputed that Appellee participated in FaceTime telephone calls

with F.H. until April 2020.      However, Appellee testified that Mother

infrequently answered his telephone calls to F.H. N.T., 6/11/20, at 76-80.

Appellee introduced into evidence, and the court admitted, his FaceTime


                                    - 25 -
J-A13010-22


telephone history.      Exhibits D–16-20.    Appellee testified that, since F.H.’s

birthday in September 2019, until Appellee stopped calling in April 2020,

Mother failed to answer Appellee’s telephone calls 189 times. N.T., 6/11/20,

at 80.

         Based on the evidence of Appellee having no in-person contact with F.H.

soon after becoming aware that he was not his biological father, and having

FaceTime phone calls for approximately seven months after his last in-person

contact with F.H., we conclude that the trial court did not abuse its discretion

in determining that Appellee is not estopped from challenging paternity. See

Vargo, 940 A.2d at 464 (“[W]here fraud or misrepresentation is involved,

courts applying the doctrine of paternity by estoppel have taken care to

consider evidence of the [putative father’s] conduct toward the child not

only before the husband learned that he was not the child’s biological father,

but also after becoming aware of his non-parentage.”) (emphasis in original)

(internal citations omitted). Mother’s first and second issues on appeal fail.

         In her third issue, Mother argues that the court abused its discretion in

granting Appellee’s petition for special relief “without a fully developed record

that explored the best interests of the child, including a determination and

consideration of the bond between” Appellee and F.H. Mother’s Brief at 40.

Mother relies upon K.E.M. v. P.C.S., 38 A.3d 798 (Pa. 2012).              We are

unpersuaded by Mother’s argument.




                                       - 26 -
J-A13010-22


      We disagree that the record was insufficient for the trial court to

conclude that the subject order would not adversely affect F.H. As set forth

above, the record evidence demonstrates that (1) Appellee challenged his

paternity in court on August 2, 2019, approximately two weeks after learning

the results of his private paternity test; (2) Appellee has not been in F.H.’s

physical presence since September 2, 2019, the day that Murphy performed

his private paternity test, when F.H. was nearly three years old; and (3)

Appellee has not spoken to F.H. since April 2020, when F.H. was three and

one-half years old. By the time the hearing concluded, F.H. was nearly five

years old. Thus, we discern no abuse of discretion by the court in concluding

that F.H. would not be adversely affected by the order.

      Even if the record were not fully developed regarding F.H.’s best

interests, we would conclude that K.E.M. is not controlling because that case

did not involve fraud. The mother in that case initiated a child support action

against her boyfriend, whom she believed was the child’s biological father.

The child was born during the mother’s marriage to her husband. After the

mother confessed her extramarital affair, her husband performed a private

paternity test which excluded him as the child’s father.        The mother’s

boyfriend refused to perform a private paternity test, and he filed a motion to

dismiss the child support action.

      By the time of the hearing on the motion to dismiss, the mother was

separated   from   her   husband,   but   neither   had   commenced    divorce


                                    - 27 -
J-A13010-22


proceedings. The trial court granted the motion to dismiss after concluding

that the presumption of paternity controlled “and, alternatively, that [the

mother’s husband] should be regarded as [the child]’s father via paternity by

estoppel.” K.E.M., 38 A.3d at 800 (citation omitted).

      On appeal, this Court disagreed that the presumption of paternity

controlled since it would not protect the mother’s marriage “‘from the effects

of disputed paternity.’” Id. at 802 (citation omitted). The panel, however,

affirmed the trial court’s order after concluding the doctrine of paternity by

estoppel applied because the mother’s husband held the child out as his own

for the first four years of the child’s life.

      Our Supreme Court reversed. The Court concluded that the record was

“very sparse” with respect to the child’s relationship with the mother’s

husband and what harm, if any, “would befall” the child if her husband’s

“parental status were to be disestablished.” Id. at 809. Therefore, the Court

remanded the case to the trial court for an additional hearing regarding the

child’s best interests.

      In reversing and remanding the matter, our Supreme Court considered

the continuing application of paternity by estoppel due to the availability of

private genetic testing which may make biological paternity known outside the

scope of judicial proceedings.        The Court recognized that case law has

relegated the presumption of paternity “to a substantially more limited role,

by narrowing its application to situations in which the underlying policies will


                                        - 28 -
J-A13010-22


be advanced (centrally, where there is an intact marriage to be protected).”

Id. at 807 (citation omitted). The Court continued, “this does increase the

relative importance of paternity by estoppel in the support arena.” Id. The

Court then reasoned:

      The positions of Justices and judges favoring an enhanced role for
      genetic testing may have more limited relevance in the paternity
      by estoppel setting (as contrasted with the presumption of
      paternity). In the estoppel cases, a legal determination is being
      made that it is in the best interests of the child to continue to
      recognize the husband as the father.

Id. (citation omitted).   As such, our Supreme Court concluded that “there

remains a role for paternity by estoppel in the Pennsylvania common law, in

the absence of definitive legislative involvement.”     Id. (footnote omitted).

That role, articulated by the Court, is the doctrine’s application “only where it

can be shown, on a developed record, that it is in the best interests of the

involved child.” Id. at 810.

      The Court explained, “[a]bsent any overriding equities in favor of

the putative father, such as fraud, the law cannot permit a party to

renounce even an assumed duty of parentage when by doing so, the innocent

child would be victimized. . . .” Id. at 807 quoting Commonwealth ex rel.

Gonzalez v. Andreas, 369 A.2d 416, 419 (Pa. Super. 1976) (emphasis

added).

      In contrast to K.E.M., Appellee in this case raised and proved a claim of

fraud. Thus, K.E.M. is distinguishable. As stated above, it is well-settled that,

“[e]ven where the father-child relationship has been established, . . . evidence

                                     - 29 -
J-A13010-22


of fraud may preclude application of the doctrine of paternity by estoppel.”

Ellison, 959 A.2d at 398.

        In this case, we have determined that the record supports the trial

court’s finding that Mother perpetrated a fraud on Appellee, and that

Appellee’s conduct toward F.H. changed after learning that he was not the

child’s father. Based on this evidence, we discern no abuse of discretion by

the court in concluding that Mother is precluded from applying the doctrine of

paternity by estoppel. Indeed, if the court estopped Appellee from challenging

paternity, it would have punished him who had “sought to do what was

righteous” by assuming parental duty of F.H., and it would have rewarded

Mother who “perpetrated a fraud.” Doran, 820 A.2d at 1283-1284. Mother’s

third issue fails.

        In her fourth and final issue, Mother argues that the trial court did not

have authority under 23 Pa.C.S. § 5104 (blood tests to determine paternity)

to order DNA testing because paternity had already been established “as a

matter of law by the entry of each support order” agreed to by Appellee.7

____________________________________________


7   Section 5104 provides, in pertinent part,

        (c) Authority for test. — In any matter subject to this section
        in which paternity, parentage or identity of a child is a relevant
        fact, the court, upon its own initiative or upon suggestion made
        by or on behalf of any person whose blood is involved, may or,
        upon motion of any party to the action made at a time so as not
        to delay the proceedings unduly, shall order the mother, child and
        alleged father to submit to blood tests. If any party refuses to
(Footnote Continued Next Page)


                                          - 30 -
J-A13010-22


Mother’s Brief at 43. Mother relies upon Barr v. Bartolo, 927 A.2d 635 (Pa.

Super. 2007), which reversed the order granting the petition of the mother

for DNA testing of the child’s putative father. We reiterated, “the failure to

appeal a support order conclusively establishes paternity.”           Id. at 639

(citations omitted).

       Barr is distinguishable.        Indeed, in that case we expressly stated,

“absent appeal or showing of fraud in support order, issue of paternity is

established as a matter of law.” Barr, 927 A.2d at 642 citing Sanders v.

Sanders, 558 A.2d 556 (Pa. Super. 1989) (emphasis added).

       In Barr, the putative father claimed on appeal that the paternity of the

mother’s husband had been established as a matter of law by the child support

orders entered against him, from which he did not appeal, and this barred

relitigation of the paternity issue. This Court agreed and held, “[r]elitigation

of the paternity issue is barred under the doctrine of collateral estoppel.”

Barr, 927 A.2d at 641. We stated, however, that the record did not support

the existence of fraud. Id. at 643. On this basis, we held the mother was

collaterally estopped from denying her husband’s paternity, and the trial court



____________________________________________


       submit to the tests, the court may resolve the question of
       paternity, parentage or identity of a child against the party or
       enforce its order if the rights of others and the interests of justice
       so require.

23 Pa.C.S. § 5104(c).


                                          - 31 -
J-A13010-22


erred in ordering the putative father to undergo genetic testing. Because we

have determined that the record in this case supports the existence of fraud

by Mother, Barr is not controlling. Therefore, the trial court had authority

under 23 Pa.C.S. § 5104(c) to issue the subject order. Mother’s final issue

fails. Accordingly, we affirm the order.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2022




                                    - 32 -